DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 25-27 are objected to because of the following informalities:  
In claim 1, line 7, “to active the medicament delivery mechanism” should be “to activate the medicament delivery mechanism”
In claim 25, line 1, “the first position” should be “in the first position”
In claim 26, line 3, “spaced apparat” should be “spaced apart” 
In claim 26, line 3, “each side edge from a transversal …” should be “each side edge forms a transversal …”
In claim 26, line 4, “tubular housing” should be “
In claim 27, line 2, “relesably" should be “releasably”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 35, the heading of the claim is “a removable cap assembly” is indefinite because the body of the claim appears to claim parts of the “medicament delivery device” as part of the cap assembly. It is unclear if the “housing,” “medicament container,” “medicament delivery mechanism,” or “activation member” are being positively claimed or not. Specifically, the formatting of claim 37 makes it unclear if the elements of the preamble medicament delivery device are positively required. Additionally, even if the housing and activation member could be considered part of the removable cap assembly, it is unclear how the “medicament container” or the “medicament delivery member” could be considered as “removable” from the medicament delivery device or as part of the “cap assembly.” Because of this indefiniteness in scope, claims 36-37 are also indefinite for depending on claim 37. For examination purposes, the structural elements of the “medicament delivery device” (or, any of the limitations before line 8 “the cap assembly comprising”) will be interpreted as being part of the preamble and will not be considered as being positively required by the claimed “removable cap assembly.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 18, 20-22, 32-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 2015/0174325).
Regarding claim 18, Young discloses:
A medicament delivery device (Fig. 1, Fig. 7 – examiner notes that the general characteristics of the medicament delivery device is described in the disclosure of Fig. 1 but the relied upon embodiment is a device like that of Fig. 1 with the cap of Fig. 7) comprising: - a housing (26) having a proximal end (see Image 1 below) and a distal end (Image 1); - a medicament container (10) positioned in the housing (26); - a medicament delivery mechanism (20) associated with the medicament container (10) (¶0069 – “The drive mechanism 20 as shown in FIG. 1 comprises two springs …. A first, outer spring is used to drive the drug container 10 forward through the housing …. A second spring is used to drive a drive rod 21, which engages the plunger 16, to drive the plunger through the drug container 10 to expel the drug through the needle 14.”); - an activation member (18) operably connected to the medicament delivery mechanism (20) (¶0069-0070 – the drive mechanism 20 facilitates insertion and dispensing of medicament, with activation member 18 triggering the drive mechanism 20 when retracted) and longitudinally movable in relation to the housing (26) from an extended position (Fig. 1) to a retracted position (Fig. 2) to active the medicament delivery mechanism (20) (¶0070 – retraction of activation member 18 into the position of Fig. 2 allows the drug container 10 to move into a needle insertion position to dispense the medicament); and - a removable cap assembly (34; Fig. 6) comprising an inner tubular integrity lock member (34); - wherein in a first position (Fig. 7) of the removable cap assembly (34), a resilient structure (60) of the inner tubular integrity lock member (34) is configured to interact with both a first engaging structure (64) of the activation member (18) and a second engaging structure (66) of the housing (26) for preventing the activation member (18) from moving into the retracted position (Fig. 2) (¶0075 – the resilient structure 60 “include enlarged head portions 68 which prevent the activation member, and specifically projection 64, 64. The resilient structure 60 also “are prevented from flexing when engaged with portion 66 of the housing 26” and therefore engages the second engaging structure 66. This combination of engagements “prevents inadvertent activation of the device”).  
Image 1. Annotated portion of Fig. 1

    PNG
    media_image1.png
    319
    845
    media_image1.png
    Greyscale

Young discloses all of the elements of the claim but is silent regarding “an outer tubular cap body” and the “inner tubular integrity lock member coaxially coupled to the outer tubular cap body.” However, Young teaches another embodiment of a cap assembly (34; Fig. 22) with an inner tubular integrity lock member (34) and an outer tubular cap body (120; Fig. 21) that is coaxially coupled to the inner tubular integrity lock (34), which can be interpreted as “an outer tubular cap body” because it is “outer” with respect to a latching element (110). The outer tubular cap body (120) of this embodiment (Figs. 21-23) is used to grip and remove the needle shield (40) (¶0084-0085). Young discloses that the cap assembly is formed in order to “maintain the activation member” in the extended state and also is used to “assist in the removal of the needle shield element” prior to use of the device (¶0071), which indicates that all of the embodiments of Young are intended to prevent activation AND remove the needle shield. The cap assembly of the primary embodiment of Young (Figs. 6-9) is silent regarding such a needle shield remover. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified cap assembly of the embodiment of Figs. 6-9 to incorporate the needle shield removing outer tubular cap body as taught by the embodiment of Figs. 21-23 because doing so would be the result of a simple substitution of one known element (the unspecified needle shield remover of Figs. 6-9) for another known element (the needle shield removing outer tubular cap body of Figs. 21-23) to obtain predictable results (provide a cap assembly that can prevent activation AND remove the needle shield).
Regarding claim 20, Young discloses:
The medicament delivery device according to claim 18, wherein the first engaging structure (64) of the activation member (18) comprises a guiding recess (Fig. 9 – the space between projections 64 through which the resilient element 60 moves is a guiding recess) and a guiding protrusion (64).  
Regarding claim 21, Young discloses:
The medicament delivery device according to claim 20, wherein the guiding recess is U-shaped (see Image 2 below) and it is defined by two parallel longitudinally extending side walls (Image 2), a transversal side wall (Image 2) and a bottom wall (Image 2 – the bottom wall is part of the activation member 18 upon which the guiding protrusion 64 is sitting atop) and wherein the guiding protrusion (64) is arranged on the outer surface of the bottom wall of the guiding recess (the bottom wall is part of the activation member 18 upon which the guiding protrusion 64 is sitting atop).  
Image 2. Annotated portion of Fig. 8

    PNG
    media_image2.png
    495
    701
    media_image2.png
    Greyscale

Regarding claim 22, Young discloses:
(60) of the inner tubular integrity lock member (34) comprises a pair of spaced apart longitudinally extending arms (60) which are flexible in the transversal direction (¶0076; Fig. 9 – the flexible arms 60 deflect inward in a transversal direction, as shown in Fig. 9) and which define an opening between them (the gap between arms 60 is an opening between the arms, see Image 3 below).
Image 3. Annotated portion of Fig. 9

    PNG
    media_image3.png
    517
    624
    media_image3.png
    Greyscale
  
Regarding claim 32, Young discloses the medicament delivery device according to claim 18, wherein the outer tubular cap body 120 taught by the embodiment of Figs. 21-23 in the rejection of claim 18 and the inner tubular integrity lock member (element 34 in both embodiments of Figs. 6-9 and Figs. 21-23) are fixedly coupled or integrally manufactured (¶0085 – the outer tubular cap body 120 is fixedly coupled to the lock member 34 because the body 120 is “coupled to the cap by latching members 110”).  
Regarding claim 33, Young discloses the medicament delivery device according to claim 18, wherein the outer tubular cap body 120 taught by the embodiment of Figs. 21-23 in the rejection of claim 18 and the inner tubular integrity lock member (element 34 in both embodiments of Figs. 6-9 and Figs. 21-23) are coupled longitudinally movable in relation to each other (Figs. 22-23 – the outer tubular cap 120 is deformable and longitudinally movable with respect to the lock member 34 as shown during the uncapping process between Fig. 22 and Fig. 23).  
Regarding claim 34, Young discloses:
The medicament delivery device according to claim 18, wherein the medicament delivery device is an auto-injector (¶0075 – “assembled to the autoinjector”).  
Regarding claim 35, Young discloses:
A removable cap assembly (34; Fig. 7) for a medicament delivery device (Fig. 1, Fig .7 – examiner notes that the general characteristics of the medicament delivery device is described in the disclosure of Fig. 1 but the relied upon embodiment is a device like that of Fig. 1 with the cap of Fig. 7) comprising: - a housing (26); - a medicament container (10) positioned in the housing (26); - a medicament delivery mechanism (20) associated with the medicament container (10) (¶0069 – “The drive mechanism 20 as shown in FIG. 1 comprises two springs …. A first, outer spring is used to drive the drug container 10 forward through the housing …. A second spring is used to drive a drive rod 21, which engages the plunger 16, to drive the plunger through the drug container 10 to expel the drug through the needle 14.”); and - an activation member (18) operably connected to the medicament delivery mechanism (20) (¶0069-0070 – the drive mechanism 20 facilitates insertion and dispensing of medicament, with activation member 18 triggering the drive mechanism 20 when retracted) and longitudinally movable in relation to the housing (26) from an extended position (Fig. 1) to a retracted position (Fig. 2) to active the medicament delivery mechanism (20) (¶0070 – retraction of activation member 18 into the position of Fig. 2 allows the drug container 10 to move into a needle insertion position to dispense the medicament); - the cap assembly (34; Fig. 6) comprising: - an inner tubular integrity lock member (34); - wherein in a first position (Fig. 7) of the removable cap assembly (34), a resilient structure (60) of the inner tubular integrity lock member (34) is configured to interact with both a first engaging structure (64) of the activation member (18) and a second engaging structure (66) of the housing (26) for preventing the activation member (18) from moving into the retracted position (Fig. 2) (¶0075 – the resilient structure 60 “include enlarged head portions 68 which prevent the activation member, and specifically projection 64, from moving beyond them” and therefore engages the first engaging structure 64. The resilient structure 60 also “are prevented from flexing when engaged with portion 66 of the housing 26” and therefore engages 66. This combination of engagements “prevents inadvertent activation of the device”).  
Young teaches another embodiment of a cap assembly (34; Fig. 22) with an inner tubular integrity lock member (34) and an outer tubular cap body (120; Fig. 21) that is coaxially coupled to the inner tubular integrity lock (34), which can be interpreted as “an outer tubular cap body” because it is “outer” with respect to a latching element (110). The outer tubular cap body (120) of this embodiment (Figs. 21-23) is used to grip and remove the needle shield (40) (¶0084-0085). Young discloses that the cap assembly is formed in order to “maintain the activation member” in the extended state and also is used to “assist in the removal of the needle shield element” prior to use of the device (¶0071), which indicates that all of the embodiments of Young are intended to prevent activation AND remove the needle shield. The cap assembly of the primary embodiment of Young (Figs. 6-9) is silent regarding such a needle shield remover. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified cap assembly of the embodiment of Figs. 6-9 to incorporate the needle shield removing outer tubular cap body as taught by the embodiment of Figs. 21-23 because doing so would be the result of a simple substitution of one known element (the unspecified needle shield remover of Figs. 6-9) for another known element (the needle shield removing outer tubular cap body of Figs. 21-23) to obtain predictable results (provide a cap assembly that can prevent activation AND remove the needle shield).
Regarding claim 37, Young discloses:
The removable cap assembly (34) according to claim 35, wherein the first engaging structure (64) of the activation member (18) comprises a guiding recess (Image 2) and a guiding protrusion (64).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 20, 23-27, 34, 35, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 27-30 of copending Application No. 16/461,115 in view of Young et al (US 2015/0174325), as laid out in the table below. 
16344623 (instant claims)	
16461115 (co-pending application claims)
18. 
(1) A medicament delivery device comprising: 
(2) a housing having a proximal end and a distal end; 




a medicament container positioned in the housing  
a medicament delivery mechanism associated with the medicament container; 

(3) an activation member operably connected to the medicament delivery mechanism and longitudinally movable in relation to the housing from an extended position to a retracted position to active the medicament delivery mechanism; and 



(4) a removable cap assembly comprising an outer tubular cap body and an inner tubular integrity lock member coaxially coupled to the outer tubular cap body; 

(5) wherein in a first position of the removable cap assembly, 

(6) a resilient structure of the inner tubular integrity lock member is configured to interact with both 
(7) a first engaging structure of the activation member and 
(8) a second engaging structure of the housing for preventing the activation member from moving into the retracted position.  

































20. The medicament delivery device according to claim 18, 

(9) wherein the first engaging structure of the activation member comprises a guiding recess and a guiding protrusion.


21. The medicament delivery device according to claim 20, 

(10) wherein the guiding recess is U-shaped and it is defined by two parallel longitudinally extending side walls, a transversal side wall and a bottom wall and wherein the guiding protrusion is arranged on the outer surface of the bottom wall of the guiding recess.  

a medicament container positioned in the housing  
a medicament delivery mechanism associated with the medicament container;

(1) A medicament delivery device comprising: 
(2) a housing having a proximal end and a distal end, 

the proximal end the housing comprises a second engaging structure; 





(3) an activation member operably connected to a medicament delivery mechanism and longitudinally movable in relation to the housing from an extended position to a retracted position to active the medicament delivery mechanism, 

the activation member comprises a first engaging structure; and 

(4) a removable cap assembly comprising an outer tubular cap body, wherein the removable cap assembly further comprises an inner tubular integrity lock member 




(6) having a resilient structure configured to interact with both 
(7) the first engaging structure of the activation member and 
(8) the second engaging structure of the housing so as to prevent the activation member from moving into the retracted position; 



wherein the outer tubular cap body is movable in relation to the housing and to the inner tubular integrity lock member from an initial position in which the outer tubular cap body is releasably connected to the housing and is disengaged from the inner tubular integrity lock member, to an intermediate position, in which the outer tubular cap body is partially disengaged from the housing and in which the outer tubular cap body is fixedly engaged to the inner tubular integrity lock member, 

(5) 5wherein in the initial or in the intermediate position of the outer tubular cap body, the resilient structure of the inner tubular integrity lock member is configured to interact with both the first and the second engaging structures for preventing the activation member from moving into the retracted position, 

Examiner notes that “the intermediate position of the outer tubular cap body” is being interpreted as “the first position of the removable cap assembly” of the instant claims because the two parts of the removable cap assembly (the outer tubular cap body and the inner tubular integrity lock member) are “fixedly engaged” and can together be 




(9) wherein the first engaging structure of the activation member comprises a guiding recess and a guiding protrusion, and 





(10) wherein the guiding recess is substantially U-shaped and it is defined by two parallel longitudinally extending side walls, a transversal side wall and a bottom wall and wherein the guiding protrusion is arranged on the outer surface of the bottom wall of the guiding recess.

Claim 16 of co-pending application 16/461,115 disclose all of the elements of the claim but is silent regarding “a medicament container positioned in the housing” or “a medicament delivery mechanism associated with the medicament container.” However, Young teaches a medicament delivery device with a cap assembly that teaches a medicament container (10; Fig. 1) and a medicament delivery mechanism (20) associated with the medicament container (10) (¶0069 – “The drive mechanism 20 as shown in FIG. 1 comprises two springs …. A first, outer spring is used to drive the drug container 10 forward through the housing …. A second spring is used to drive a drive rod 21, which engages the plunger 16, to drive the plunger through the drug container 10 to expel the drug through the needle 14.”). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of claim 16 of the co-pending application to incorporate a medicament container and a medicament delivery mechanism as taught by Young in order to provide sufficient structure for delivering medicament. 


(11) wherein the resilient structure of the inner tubular integrity lock member comprises a pair of spaced apart longitudinally extending arms which are flexible in the transversal direction and which define an opening between them.
24. The medicament delivery device according to claim 16, 

(11) wherein the resilient structure of the inner tubular integrity lock member comprises a pair of spaced apart longitudinally extending arms which are flexible in the transversal direction and which form a U-shaped cut-out portion between them.

Examiner notes that a “cut-out portion” is a specific species of a generic “opening” and therefore anticipates the term “opening” in the instant claims. 


(12) wherein each longitudinally extending arm has a distal free end having a first transversal inwardly extending lip and 




(13) a distal top edge.
25. The medicament delivery device according to claim 24, 

(12) wherein each longitudinally extending arm has a distal free end having a first transversal inwardly extending lip, 

(17) a second transversal outwardly extending lip and (see instant claim 27 below)

(13) a distal top edge.
24. The medicament delivery device according to claim 23, 

(14) wherein the first transversal inwardly extending lip has a shape configured to interact with a corresponding shape of the guiding protrusion for allowing the longitudinally extending arm to flex.
26. The medicament delivery device according to claim 25, 

(14) wherein the first transversal inwardly extending lip has a shape configured to interact with a corresponding shape of the guiding protrusion for allowing the longitudinally extending arm to flex.
25. The medicament delivery device according to claim 24,

wherein the first position of the removable cap assembly, 

(15) the pair of spaced apart longitudinally extending arms 4are configured to extend longitudinally along the bottom wall of the U-shaped guiding recess and to receive the guiding protrusion in an opening defined by the pair of spaced apart longitudinally extending arms.
27. The medicament delivery device according to claim 26, 

wherein in the initial or in the intermediate position of the outer tubular cap body, 

(15) the pair of spaced apart longitudinally extending arms are configured to extend longitudinally along the bottom wall of the U-shaped guiding recess and to receive the guiding protrusion in U-shaped cut-out portion defined by the pair of spaced apart longitudinally extending arms.

Examiner notes that “the intermediate position of the outer tubular cap body” is being interpreted as “the first position of the removable cap assembly” of the instant claims because the two parts of the removable cap assembly (the outer tubular cap body and the inner tubular integrity lock member) are fixedly engaged and can together be considered “the removable cap assembly” as described in the instant claims.
Examiner notes that a “cut-out portion” is a species of a generic “opening” and therefore anticipates the term “opening” in the instant claims.
26. The medicament delivery device according to claim 25, 

(16) wherein the second engaging structure is formed as a U shaped slot or cut-out defined by a transversal edge and two spaced apparat and 


(16) wherein the second engaging structure is formed as a U shaped slot or cut-out defined by a transversal edge and two spaced apparat and 


(17) wherein each distal free end further comprises 
(17.2) a second transversal outwardly extending lip 

which is relesably connected to a corresponding side edge of the U-shaped slot or cut-out of the housing for preventing the longitudinally extending arms to flex transversally outwards and thereby prevent the activation member from moving into the retracted position when the removable cap assembly is in the first position.
29. The medicament delivery device according to claim 28, 



(17.2) wherein each second transversal outwardly extending lip 

is releasably connected to a corresponding side edge of the U-shaped slot or cut-out of the housing for preventing the longitudinally extending arms to flex transversally outwards and thereby prevent the activation member from moving into the retracted position when the outer tubular cap body is in the initial or in the intermediate position.

Examiner notes that “the intermediate position of the outer tubular cap body” is being interpreted as “the first position of the removable cap assembly” of the instant claims because the two parts of the removable cap assembly (the outer tubular cap body and the inner tubular integrity lock member) are fixedly engaged and can together be considered “the removable cap assembly” as described in the instant claims.
34. The medicament delivery device according to claim 18, 

(18) wherein the medicament delivery device is an auto-injector.
30. The medicament delivery device according to claim 16, 

(18) wherein the medicament delivery device is an auto-injector.
35. 

(19) A removable cap assembly for 

(20) a medicament delivery device comprising: 
(21) a housing; 




a medicament container positioned in the housing; 
a medicament delivery mechanism associated with the medicament container; and 

(22) an activation member operably connected to the medicament delivery mechanism and longitudinally movable in relation to the housing from an extended position to a retracted position to active the medicament delivery mechanism; 





(19) the cap assembly comprising: 
(23) an outer tubular cap body and 




(24) an inner tubular integrity lock member 

coaxially coupled to the outer tubular cap body; 

(27) wherein in a first position of the removable cap assembly, 

(25) a resilient structure of the inner tubular integrity lock member is 

(26) configured to interact with both a first engaging structure of the activation member and a second engaging structure of the housing for preventing the activation member from moving into the retracted position.


































37. The removable cap assembly according to claim 35, 

(28) wherein the first engaging structure of the activation member comprises a guiding recess and a guiding protrusion.









a medicament container positioned in the housing 
a medicament delivery mechanism associated with the medicament container;
an inner tubular integrity lock member coaxially coupled to the outer tubular cap body;




(20) A medicament delivery device comprising: 
(21) a housing having a proximal end and a distal end, 

the proximal end the housing comprises a second engaging structure; 




(22) an activation member operably connected to a medicament delivery mechanism and longitudinally movable in relation to the housing from an extended position to a retracted position to active the medicament delivery mechanism, 



(19) a removable cap assembly comprising 
(23) an outer tubular cap body, 

wherein the removable cap assembly further comprises 

(24) an inner tubular integrity lock member 






(25) having a resilient structure 


(26) configured to interact with both the first engaging structure of the activation member and the second engaging structure of the housing so as to prevent the activation member from moving into the retracted position; 



wherein the outer tubular cap body is movable in relation to the housing and to the inner tubular integrity lock member from an initial position in which the outer tubular cap body is releasably connected to the housing and is disengaged from the inner tubular integrity lock member, to an intermediate position, in which the outer tubular cap body is partially disengaged from the housing and in which the outer tubular cap body is fixedly engaged to the inner tubular integrity lock member, 

(27) 5wherein in the initial or in the intermediate position of the outer tubular cap body, the resilient structure of the inner tubular integrity lock member is configured to interact with both the first and the second engaging structures for preventing the activation member from moving into the retracted position, 

Examiner notes that “the intermediate position of the outer tubular cap body” is being interpreted as “the first position of the removable cap assembly” of the instant claims because the two parts of the removable cap assembly (the outer tubular cap body and the inner tubular integrity lock member) are fixedly engaged and can together be considered “the removable cap assembly” as described in the instant claims.





(28) wherein the first engaging structure of the activation member comprises a guiding recess and a guiding protrusion, and 

wherein the guiding recess is substantially U-shaped and it is defined by two parallel longitudinally extending side walls, a transversal side wall and a bottom wall and wherein the guiding protrusion is arranged on the outer surface of the bottom wall of the guiding recess.

Claim 16 of co-pending application 16/461,115 disclose all of the elements of the claim but is silent regarding “a medicament container positioned in the housing,” “a medicament delivery mechanism associated with the medicament container,” and “an inner tubular integrity lock member coaxially coupled to the outer tubular cap body.” 

Regarding “a medicament container positioned in the housing” and “a medicament delivery mechanism associated with the medicament container,” Young teaches a medicament delivery device with a cap assembly that teaches a medicament container (10; Fig. 1) and a medicament delivery mechanism (20) associated with the medicament container (10) (¶0069 – “The drive mechanism 20 as shown in FIG. 1 comprises two springs …. A first, outer spring is used to drive the drug container 10 forward through the housing …. A second spring is used to drive a drive rod 21, which engages the plunger 16, to drive the plunger through the drug container 10 to expel the drug through the needle 14.”). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of claim 16 of the co-pending application to incorporate a medicament container and a medicament delivery mechanism as taught by Young in order to provide sufficient structure for delivering medicament. 

Regarding “an inner tubular integrity lock member coaxially coupled to the outer tubular cap body,” Young teaches a medicament delivery device with a cap assembly with multiple engagement features (34, 120, 110; Fig. 22) where each element is coaxial with the other elements. It would have been obvious to one of ordinary skill claim 16 of the co-pending application to incorporate the coaxial relationship between the cap assembly elements as taught by Young in order to provide sufficient structure for engaging coaxial elements of a medicament delivery device.



This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783